2018 IL App (3d) 150507

                                  Opinion filed January 4, 2018
       _____________________________________________________________________________

                                                    IN THE

                                     APPELLATE COURT OF ILLINOIS

                                              THIRD DISTRICT

                                                      2018

       THE PEOPLE OF THE STATE OF                       )       Appeal from the Circuit Court
       ILLINOIS,                                        )       of the 14th Judicial Circuit,
                                                        )       Henry County, Illinois,
              Plaintiff-Appellee,	                      )
                                                        )       Appeal Nos. 3-15-0507 and 3-15-0508
                                                        )       Circuit Nos. 12-CF-283 and 12-CF-341
              v. 	                                      )

                                                        )       Honorable

       RICHARD A. McDONALD,                             )       Terence M. Patton,

                                                        )       Richard A. Zimmer,
              Defendant-Appellant.                      )       Judges, Presiding.

       _____________________________________________________________________________

             JUSTICE McDADE delivered the judgment of the court, with opinion.
             Justices Lytton and O’Brien concurred in the judgment and opinion.
       _____________________________________________________________________________

                                                   OPINION

¶1            Defendant, Richard A. McDonald, appeals from the third-stage denial of his

       postconviction petition. He argues that third-stage counsel provided unreasonable assistance by

       failing to make an ineffective assistance of trial counsel argument at defendant’s evidentiary

       hearing. We vacate the circuit court’s judgment and remand for further proceedings.

¶ 2	                                                FACTS

¶3            The State charged defendant with two counts of criminal damage to property (720 ILCS

       5/21-1(a)(1) (West 2012))—one felony count and one misdemeanor count—and two Class 4
     felony counts of violation of an order of protection (720 ILCS 5/12-3.4(a)(1) (West 2012)). On

     October 19, 2012, in exchange for the State dropping one of the violation charges, defendant

     pled guilty to the three remaining counts. The court admonished defendant regarding the

     potential sentences he faced, including that a four-year period of mandatory supervised release

     (MSR) would attach to the sentence for violating an order of protection. Defendant affirmed that

     he was not being coerced into pleading guilty, nor was he induced to do so by any unspoken

     promises. The circuit court accepted defendant’s plea.

¶4          On December 26, 2012, the court sentenced defendant to an 18-month term of

     imprisonment on the felony criminal damage to property conviction, to be followed by a one-

     year term of MSR. A term of 364 days in jail on the misdemeanor criminal damage to property

     conviction would run concurrently. The court imposed an 18-month term of imprisonment on the

     violation of an order of protection conviction, to be served consecutively to the other sentences

     and to be followed by a 4-year term of MSR. Defendant never pursued a direct appeal.

¶5          Defendant filed a pro se postconviction petition on July 30, 2014. In the petition and

     attached affidavit, defendant claimed that because he was indigent and a convicted sex offender,

     he would be required to serve his term of MSR in prison. He alleged that he was “not fully

     informed as to the consequences of his guilty plea.” Defendant did not mention in his petition

     any potential remedy. The circuit court docketed defendant’s petition and appointed James

     Cosby as counsel. Notably, Cosby was the same attorney that had represented defendant

     throughout his guilty plea.

¶6          On September 8, 2015, Cosby filed a certificate of compliance pursuant to Illinois

     Supreme Court Rule 651(c) (eff. Feb. 6, 2013). The same day, defendant filed a supplemental

     affidavit, in which he asserted:


                                                      2

                    “I was not fully advised as to the consequences of my guilty plea. Specifically, I

                    was not advised that as a registered sex offender, I would not be placed on [MSR]

                    if I was indigent and homeless. Thus I was unaware that the 4 year [MSR] would

                    extend my period of incarceration by 2 years.”

¶7          The State filed a motion to dismiss defendant’s petition on October 1, 2014, and a

     hearing on the matter was held later that month. At the hearing, the State argued that the

     Department of Corrections (DOC) is an agency distinct from the court and that it is the DOC that

     ultimately determines how an MSR term will be discharged. In his argument, Cosby compared

     the situation at hand to that in the Supreme Court case of Padilla v. Kentucky, 559 U.S. 356

     (2010), a case in which the Court held that counsel had a duty to discuss potential deportation

     consequences with a defendant before pleading guilty. Cosby argued:

                    “That is a situation where *** deportation is not a part of the sentence that an

                    individual receives but is, in fact, still a possible consequence of that sentence,

                    and because of that, the United States Supreme Court said it’s up to the Court to

                    admonish defendants of that possibility and it’s up to defendant’s counsel to also

                    counsel the defendant as to that possibility, not just tell them that it’s merely

                    possible that they might be deported, but, in fact, try to, as best they can, tell them

                    whether as a practical matter they will or will not be deported.”

     Cosby concluded that, as a remedy, defendant should be allowed to withdraw his plea. The State

     insisted that defendant had received all of the admonishments called for in Illinois Supreme

     Court Rule 402(a) (eff. July 1, 2012)), and cited a case that stood for the proposition that a

     defendant need not be admonished regarding truth in sentencing (i.e., whether his sentence

     would run day-for-day or otherwise). Cosby responded:


                                                       3

                      “[T]here’s an argument even in that particular case that it’s the obligation of the

                      lawyer, not necessarily the Court, but the lawyer that’s involved there to tell your

                      client, ‘Hey, you’re pleading guilty to something that’s a truth-in-sentencing case.

                      You’re going to serve 85 percent of that sentence.’ So while it’s not part of the

                      Court’s obligation, it’s still, in my opinion, part of Defense Counsel’s obligation.”

¶8            After taking the matter under review, the circuit court denied the State’s motion to

       dismiss, advancing defendant’s petition to a third-stage evidentiary hearing. Cosby subsequently

       moved to withdraw as counsel, citing the probability that he would be called as a witness. The

       court granted Cosby’s motion and appointed Edward Woller to represent defendant. The State, in

       turn, filed a response to defendant’s petition. Woller did not file an amended petition.

¶9            At the evidentiary hearing, Woller called no witnesses, proceeding only by argument. In

       his argument, Woller also invoked the Padilla decision, asserting that the Supreme Court “ruled

       you had to admonish a defendant, when he pled, of the consequences of a plea of guilty, that is,

       deportation.” Woller continued: “[S]omeone should have thought to tell [defendant], ‘Now,

       you’ve got to have a residence that’s suitable when you get out, or you’re just going to go right

       back in.’ ” He concluded:

                      “So in summary I’m going to argue it’s a direct consequence of his plea, that he

                      wasn’t admonished that without a suitable address, once he hit MSR, it would

                      trigger he would go right back into prison, and he was, in effect, sentenced to

                      more time in prison than he realized ***.”

¶ 10          The State called Cosby as its only witness. Cosby testified that prior to defendant’s guilty

       plea, he was aware that defendant was a registered sex offender. Cosby talked to defendant about

       the potential sentences he faced, including terms of MSR, but did not recall any conversation


                                                        4

       regarding whether defendant had a suitable address for release for his period of MSR. The

       following colloquy ensued:

                                “[STATE]: *** While [defendant] was in the [DOC], he had his *** place

                         for [MSR] disappear. His father passed away, didn’t he[?]

                                [COSBY]: That’s my understanding, yes.

                                [STATE]: So even if you had these conversations and his father’s house

                         was appropriate at that point, his father passed away when he was in DOC.

                                [COSBY]: That’s my understanding, yes.”

       On cross-examination, Cosby reiterated that he had not had a conversation with defendant before

       his guilty plea regarding the necessity of having a suitable residence for MSR or the possibility

       of serving that time in prison. However, Cosby was certain he had spoken to defendant about

       those issues “after the fact.” Cosby concluded, “[I]n all honesty, it was my belief that he did have

       a place to go.”

¶ 11          In closing arguments, Woller contended that the list of admonishments found in Rule 402

       is not exhaustive and again asserted that defendant’s “plea was involuntary because he didn’t get

       sufficient admonishments.” The court denied defendant’s petition.

¶ 12                                                ANALYSIS

¶ 13                                                I. Standing

¶ 14          Before proceeding to a potential analysis of the merits of defendant’s appeal, we first

       note that defendant has been fully released from DOC custody during the pendency of this

       appeal. That is, he has been released from prison with his MSR term completely discharged.

       Accordingly, we must first consider whether defendant would have standing to continue to

       pursue his constitutional claims.

                                                         5

¶ 15           Initially, we note that the parties in this case—and other courts addressing similar

       issues—use the terms “standing” and “mootness” in reference to the same general principles.

       Black defines “standing” as “[a] party’s right to make a legal claim or seek judicial enforcement

       of a duty or right.” Black’s Law Dictionary 1625 (10th ed. 2014). A defendant’s right to

       collaterally attack his conviction on constitutional grounds is provided by the Post-Conviction

       Hearing Act (Act). 725 ILCS 5/122-1 et seq. (West 2014); People v. Hayes, 2016 IL App (3d)
130769, ¶ 17 (“The Act is a creature of statute and all rights derive only from the statute.”). “An

       appeal is moot if no controversy exists or if events have occurred which foreclose the reviewing

       court from granting effectual relief to the complaining party.” In re Shelby R., 2013 IL 114994,

       ¶ 15.

¶ 16           Defendant’s requested remedy is the remand of his case to the circuit court for a new

       third-stage evidentiary hearing. The issue thus turns on defendant’s ability to pursue his

       postconviction claims in the circuit court. If we find that defendant would no longer have

       standing to pursue those claims under the Act, then this appeal would be moot, as we would be

       foreclosed from granting effectual relief. Even if we did remand the matter, the circuit court

       would immediately dismiss defendant’s petition for lack of standing. The threshold issue,

       therefore, is a question of defendant’s standing.

¶ 17           The Act provides that “[a]ny person imprisoned in the penitentiary may institute a

       proceeding under this Article” if they assert a substantial denial of their constitutional rights in

       the proceeding that led to their conviction. 725 ILCS 5/122-1(a)(1) (West 2014). This lone clause

       is the extent of the Act’s explicit mention of who may resort to the Act. Our supreme court, for

       its part, has held that persons who have been released from the penitentiary but are still in DOC




                                                           6

       custody in the form of an MSR term may still file postconviction petitions. E.g., People v. Pack,

       224 Ill. 2d 144, 150-51 (2007).

¶ 18          Defendant in the present case was unquestionably in custody at the time he filed his

       postconviction petition. Thus, this appeal calls this court to determine whether the “imprisoned

       in the penitentiary” requirement of the Act is a limitation only upon the filing of a postconviction

       petition or a limitation upon the receipt of relief under the Act. That is, must a defendant be in

       custody at the time relief would be granted in order to be eligible for that relief?

¶ 19          The central rule of statutory interpretation is to ascertain and give effect to the

       legislature’s intent. People v. Wooddell, 219 Ill. 2d 166, 170 (2006). “The best indication of

       legislative intent is the statutory language, given its plain and ordinary meaning. [Citation.]

       Where the language is clear and unambiguous, we must apply the statute without resort to further

       aids of statutory construction.” Id. at 170-71. To be sure, the plain language of the Act refers to

       the commencement of proceedings, holding that one must be in custody to “institute

       proceeding[s].” The Act is silent as to any requirements for the receipt of relief. “When a statute

       is silent on a particular point, we focus on the legislature’s intent, and we will not interpret

       statutory silence in a way that defeats the purpose of that provision.” People v. Fiveash, 2015 IL
117669, ¶ 34.

¶ 20          Here, the legislature’s silence on the issue can be interpreted in conflicting ways. See

       Burns v. United States, 501 U.S. 129, 136 (1991) (“In some cases, Congress intends silence to

       rule out a particular statutory application, while in others Congress’ silence signifies merely an

       expectation that nothing more need be said in order to effectuate the relevant legislative

       objective. An inference drawn from congressional silence certainly cannot be credited when it is

       contrary to all other textual and contextual evidence of congressional intent.”). Our supreme


                                                          7

       court, for its part, has repeatedly referenced the legislature’s intent with regard to the act,

       consistently and assuredly casting the custody requirement in terms of relief. In People v. Dale,

       406 Ill. 238, 246 (1950), overruled in part on other grounds by People v. Warr, 54 Ill. 2d 487

       (1973), the court wrote:

                               “The legislature, by the act in question, no doubt intended to draw a

                       distinction between convictions for minor offenses and those for serious crimes,

                       and to make the remedy available only to persons actually being deprived of their

                       liberty and not to persons who had served their sentences and who might wish to

                       purge their records of past convictions.” (Emphasis added.)

       The court has cited that precise language from Dale numerous times, most recently in 2010. See

       People v. Carrera, 239 Ill. 2d 241, 245-46 (2010) (citing Dale for the proposition that “only

       those whose liberty was actually restrained were entitled to the protection afforded by the Act”);

       see also Pack, 224 Ill. 2d at 150.

¶ 21           Relatedly, the court has also consistently pointed to liberty interests as the defining aspect

       of the Act. E.g., id. (“A review of the history of the Act and our construction of the term

       ‘imprisoned’ reveals that courts in this state have always held a defendant’s liberty interest to be

       paramount when construing the Act.”); People v. Martin-Trigona, 111 Ill. 2d 295, 301 (1986)

       (“Relief is available under the Act to all persons whose liberty is constrained by virtue of a

       criminal conviction ***.” (Emphases added.)). Notably, the Martin-Trigona court discussed the

       custody requirement not in terms of who may file a petition, but who may “maintain such

       petitions under the Act.” 1 (Emphasis added.) Id. at 299. The language employed by the supreme


               1
                To be clear, the Martin-Trigona defendant was released on an appeal bond and was awaiting
       resentencing when he filed his petition—a situation factually dissimilar to defendant in the present case—
       and the court found that he did have standing to maintain the petition. We cite cases such as Martin­
                                                           8

       court in these cases clearly militates against a finding of standing for defendant here.

       Defendant’s liberty is not currently constrained; the Act’s intended relief—the release from

       custody—is not available to him. At this point, defendant is proceeding only in an attempt to

       purge his record of his conviction. 2

¶ 22           Our supreme court has, however, directly addressed the present issue—on a single

       occasion. In People v. Davis, 39 Ill. 2d 325, 328-29 (1968), the court held that a defendant who

       filed his postconviction petition while in custody, but who was released from custody prior to

       disposition of the petition, was entitled to relief. Davis stands in stark contrast to the cases listed

       above not only for its outcome, but also for its reasoning. In finding standing, the court held:

                       “As there are obvious advantages in purging oneself of the stigma and disabilities

                       which attend a criminal conviction, we see no reason to so narrowly construe this

                       remedial statute as to preclude the remedy in every case in which the petition is

                       not filed and the hearing completed before imprisonment ends.” Id. at 329.

       Thus, the court found standing based upon the advantages of purging a conviction from one’s

       record, seemingly in direct conflict with the language in Dale. Yet, if Davis was meant to

       implicitly overrule Dale, Dale has survived, as the court cites that precise language with

       approval to this day. Even more curiously, the court has cited Dale and Davis approvingly in the

       same case. See Carrera, 239 Ill. 2d at 245-26.



       Trigona and Pack not for their holdings but only as examples of the language our supreme court has
       employed in describing the Act.
                2
                  We do not question that the removal of a criminal conviction from one’s record can be valuable
       for myriad reasons. We only question whether the Act is the proper vehicle for such relief, as opposed to
       a petition brought under section 2-1401 of the Code of Civil Procedure. 735 ILCS 5/2-1401 (West 2016).
       Further, it should be noted that the relief defendant seeks through his postconviction petition is not
       outright reversal of his conviction but the withdrawal of his guilty plea. Thus, should defendant ultimately
       prevail on his petition and be allowed to withdraw his plea, the State would be free to retry him. Rather
       than secure his release from custody, defendant may be utilizing the Act to return to custody.
                                                            9

¶ 23           We are presented with a silent statute and a direct conflict between our supreme court’s

       words in cases such as Dale, Carrera, and Martin-Trigona, and its actions in Davis. 3 While the

       court’s employment of the Dale language has been consistent and forceful, Davis has never been

       explicitly overruled and remains good law. See People v. Artis, 232 Ill. 2d 156, 164 (2009) (“The

       appellate court lacks authority to overrule decisions of this court, which are binding on all lower

       courts.”). Further, in the absence of a clear legislative intent, the rule of lenity dictates that

       criminal statutes generally be construed in favor of a defendant. See People v. Gutman, 2011 IL
110338, ¶ 12. Accordingly, we find that a defendant who timely files his postconviction petition

       while in custody is eligible for relief under the Act, regardless of whether he is released from

       custody in the intervening time.

¶ 24                                  II. Unreasonable Assistance of Counsel

¶ 25           On appeal, defendant contends that postconviction counsel provided unreasonable

       assistance at the third-stage evidentiary hearing. Specifically, defendant maintains that Woller

       was unreasonable in failing to amend the petition to include the argument that plea counsel had

       provided ineffective assistance for not informing defendant of the potential of serving his MSR

       term in prison.

¶ 26           The right to counsel at the second and third stages of postconviction proceedings is not

       constitutional in nature but wholly statutory. People v. Suarez, 224 Ill. 2d 37, 42 (2007). The Act

       provides that defendants are entitled to a “ ‘reasonable’ level of assistance.” People v. Flores,

       153 Ill. 2d 264, 276 (1992) (quoting People v. Wright, 149 Ill. 2d 36, 64 (1992)). “The evident


               3
                 To be sure, there are also practical concerns attending this decision. For example, we are aware
       of the procedural delays inherent in a three-stage postconviction process, especially where an appeal may
       be had following each of the three stages. If a defendant must be in custody to earn relief, these delays
       increase the likelihood that he may serve the entirety of his sentence before such relief may be had.
       Nevertheless, we are also aware that such practical considerations must take a back seat to matters of
       legislative intent and supreme court precedent.
                                                           10 

       legislative purpose in requiring counsel for the indigent petitioner and permitting amendment of

       the petition is to provide a means whereby a petitioner with meritorious post-conviction claims

       will have the assistance of counsel in drafting a legally sufficient petition or amendments

       thereto.” People v. Polansky, 39 Ill. 2d 84, 87 (1968); see also People v. King, 39 Ill. 2d 295, 297

       (1968) (describing the purpose of postconviction counsel as “to insure that if the petitioner has

       any constitutional claims of merit they will be properly recognized, developed and articulated in

       the post-conviction proceedings”).

¶ 27          The duties of postconviction counsel are set forth in part in Illinois Supreme Court Rule

       651(c) (eff. Feb. 6, 2013). That rule provides:

                                “The record filed in [the appellate] court shall contain a showing, which

                         may be made by the certificate of petitioner’s attorney, that the attorney has

                         consulted with petitioner by phone, mail, electronic means or in person to

                         ascertain his or her contentions of deprivation of constitutional rights, has

                         examined the record of the proceedings at the trial, and has made any

                         amendments to the petitions filed pro se that are necessary for an adequate

                         presentation of petitioner’s contentions.” Id.

       While there is no duty that a defendant’s claim must be amended, the rule clearly provides that

       an amendment must be made if it is necessary for an adequate presentation of claims. People v.

       Turner, 187 Ill. 2d 406, 412 (1999); see also People v. Johnson, 154 Ill. 2d 227, 238 (1993)

       (holding that postconviction counsel must shape petitioner’s complaints in a pro se petition into

       “appropriate legal form”). Where counsel fails to make necessary amendments, his or her

       performance is unreasonable, and remand for further proceedings is the remedy. Turner, 187 Ill.
2d at 414, 417.


                                                          11 

¶ 28           In his pro se petition, defendant simply alleged that he was “not fully informed as to the

       consequences of his guilty plea” relating to the potential that he would have to serve his MSR

       term in prison. Of course, that allegation alone did not and does not constitute a cognizable

       claim. It did, however, state enough of a “gist” of a constitutional claim to proceed to the second

       stage. See People v. Porter, 122 Ill. 2d 64, 73 (1988). To shape defendant’s claim into

       “appropriate legal form,” one would need to eliminate the passive voice and direct the error at a

       certain entity. That is, either defendant’s due process rights were violated by the court’s failure to

       admonish him of the potential of being violated at the door 4 (e.g., People v. Whitfield, 217 Ill. 2d
177 (2005)), or his right to effective assistance of counsel was violated where counsel failed to

       inform him of that possibility (e.g., People v. Pugh, 157 Ill. 2d 1 (1993)). In either case,

       defendant would also have to show prejudice, that but for either the court or counsel’s failure, he

       would not have pled guilty. Id. at 15; People v. Snyder, 2011 IL 111382, ¶ 32.

¶ 29           In the present case, neither of the two attorneys who represented defendant filed an

       amended petition. Cosby, for his part, did shape defendant’s claim into one of ineffective

       assistance of counsel while arguing at the second-stage hearing. Both explicitly and by

       analogizing to Padilla—a case fundamentally concerning the duties counsel owes to a defendant

       who pleads guilty—Cosby transformed defendant’s pro se claim from a vague assertion of lack

       of knowledge to a claim that defendant’s right to counsel had been violated and that his plea was

       thus involuntary. However, Cosby never put that argument into an amended petition. After the




               4
                “ ‘Violating an offender at the door is a legal fiction wherein it is imagined that the offender is
       released from custody, placed on MSR, but when he leaves the institution he is in violation of his
       supervision terms and he is immediately placed back in custody. In reality, the offender simply remains
       incarcerated until a MSR prerequisite is satisfied. This can continue until either (1) the term of MSR
       expires, or (2) the prerequisite is satisfied.’ ” Cordrey v. Prison Review Board, 2014 IL 117155, ¶ 9
       (quoting Armato v. Grounds, 944 F. Supp. 2d 627, 631 n.3 (C.D. Ill. 2013)).
                                                             12 

       court advanced defendant’s petition to the third stage, Cosby, as he had essentially asserted his

       own ineffectiveness at that point, withdrew from the case.

¶ 30          Woller also failed to file an amended petition shaping defendant’s claim into a legally

       sufficient argument. At the third-stage evidentiary hearing, Woller diverted from the position

       Cosby had taken orally at the second-stage hearing, arguing only that the circuit court should

       have admonished defendant differently. Moreover, Woller did not present any assertion—either

       through factual allegations in an amended petition, affidavit, calling defendant as a witness, or

       argument in the third-stage evidentiary hearing—that defendant would not have pled guilty but

       for the faulty admonishments. A showing of prejudice was necessary for defendant to prevail on

       any claim. If Woller instead believed defendant would have pled guilty regardless of whether

       anyone had informed him of the possibility of being violated at the door, Woller should have

       moved to withdraw, as there would be no meritorious positions to take on defendant’s petition.

¶ 31          In sum, defendant’s pro se postconviction petition stated the gist of a constitutional

       claim, such that it warranted second-stage proceedings. The pro se petition, however, did not

       state a legally sufficient claim and therefore required amendment by counsel so that such a claim

       could be formed. Neither of defendant’s two appointed postconviction attorneys filed an

       amended petition. As such, defendant received unreasonable assistance of postconviction

       counsel. Turner, 187 Ill. 2d at 412. Accordingly, we vacate the circuit court’s denial of

       defendant’s petition and remand with instructions that counsel file an amended petition in

       advanced of a new third-stage evidentiary hearing.

¶ 32          Defendant argues that appointed counsel on remand should amend the petition

       specifically to make the claim of ineffective assistance of counsel rather than a claim of faulty

       admonishments. To be sure, this case is unique in that separate appointed attorneys represented


                                                       13 

       defendant at second- and third-stage proceedings. Ordinarily, there would be no question that a

       successful claim made at second-stage proceedings would be made again at the third stage.

       While it is unclear whether there is a legal duty for new counsel at the third stage to advance the

       successful second-stage argument, that is nevertheless the far more prudent course. In general,

       the advancement from the second stage is at least a partial endorsement of the merit of a

       particular claim. In this particular case, the alternative argument that Woller raised at the third

       stage—that the circuit court should have admonished defendant about the possibility of being

       violated at the door—is the type of argument that has been rejected by our supreme court. See

       People v. Delvillar, 235 Ill. 2d 507, 520 (2009) (holding that circuit court need only advise

       pleading defendant of the direct consequences of the plea). On the other hand, cases such as

       Padilla at least seem to leave open the possibility that counsel might have a duty to advise a

       defendant about that possibility.

¶ 33          The State argues that even a claim of ineffective assistance of counsel would be

       meritless, positing that postconviction counsel thus could not have been unreasonable for failing

       to bring a meritless claim. Initially, we note that where postconviction counsel is derelict in his

       or her duty to amend the pro se petition, remand is required “ ‘regardless of whether the claims

       raised in the petition had merit.’ ” (Emphasis in original.) People v. Jones, 2016 IL App (3d)
140094, ¶ 33 (quoting Suarez, 224 Ill. 2d at 47). Moreover, the State’s bald assertion that counsel

       cannot be ineffective for failing to advise a client about the possibility of being violated at the

       door is not well-taken. First, it appears the issue has never been decided by an Illinois court.

       Moreover, defendant in the present case was told he faced a maximum term of three years’

       imprisonment (the maximum for a Class 4 felony), when in fact he faced the possibility of

       spending up to seven years in prison because of his status as a sex offender. That defense counsel


                                                         14 

       would have a duty to inform a defendant that he may actually spend more than twice as much

       time in prison seems at the very least arguably meritorious.

¶ 34                                            CONCLUSION

¶ 35          The judgment of the circuit court of Henry County is vacated and the matter is remanded

       with instructions.

¶ 36          Judgment vacated.

¶ 37          Cause remanded with instructions.




                                                       15